IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 40935

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 390
                                                )
       Plaintiff-Respondent,                    )     Filed: February 24, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
STEVEN LEE ANDERSEN,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Steven Lee Andersen pled guilty to delivery of a controlled substance. I.C. § 37-2732(a).
The district court sentenced Andersen to a unified term of ten years, with a minimum period of
confinement of three years, to run consecutive to two other unrelated sentences. The district
court retained jurisdiction and sent Andersen to participate in the rider program. Following
completion of his rider, the district court relinquished jurisdiction, but modified Andersen’s
sentence to an indeterminate term of ten years to run consecutive to his unrelated sentences.
Andersen filed an I.C.R 35 motion, which the district court denied. Andersen appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                               1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Andersen’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Andersen’s
Rule 35 motion is affirmed.




                                              2